Citation Nr: 0914532	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-39 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability 
as secondary to service-connected chronic lumbosacral strain 
with degenerative changes.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1957 to 
December 1963.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2006 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a right knee disability.

The issue of service connection for a right knee disability 
was remanded to the RO in a May 2008 Board decision.  As the 
outcome remained unfavorable for the Veteran, the matter has 
returned to the Board for further appellate review consistent 
with the Remand.


FINDING OF FACT

A right knee disability was not present in service and is not 
otherwise related to active duty, or proximately due to, or 
aggravated by service-connected disability.


CONCLUSION OF LAW

A right knee disability is not proximately due to, or the 
result of, the Veteran's service-connected chronic 
lumbosacral strain with degenerative changes.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated November 2005 and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate his claim for service 
connection.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  The March 2006 
notice informed the Veteran of the process by which 
disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The March 2006 notice was delivered after the initial denial 
of the claims.  The AOJ subsequently readjudicated the claims 
based on all the evidence of record and issued a statement of 
the case (SOC) in the November 2006.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claims, and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated.  The duty to assist has been fulfilled.

Secondary Service Connection

The Veteran seeks service connection for a right knee 
disability, which he contends is secondary to his service-
connected chronic lumbosacral strain with degenerative 
changes.  He alleges that he injured his back moving a floor 
buffer in service and since that time pain radiates down his 
back causing pain in his right knee.  Secondary service 
connection may be granted for disability that is proximately 
due to, or the result of, a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2008).  The evidence must show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

Where the Veteran served continuously for ninety (90) or more 
days, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
Veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

The Veteran's records show treatment for chondromalacia 
patella and mild to moderate degenerative joint disease of 
the right knee.  Thus, there is evidence of a current 
disability.

The Veteran's service treatment records have been reviewed.  
It is noted that that the Veteran's original service 
treatment records sustained fire damage and copies were 
reviewed.  The records appear complete.  The records range 
from October 1955 to December 1963, and contain both his 
entrance and separation examinations.  The Veteran's service 
treatment records confirm that he received physical therapy 
for his complaints of low back pain in-service.  Of 
significance, is an October 1963 treatment note where no 
radiation of pain is noted.  The Veteran's records do not 
show complaints of pain radiating into his right knee, or 
right knee pain in general.

The Veteran's post-service VA outpatient clinic records from 
April 2002 to August 2006 have been associated with his 
claim.  The Veteran's records reflect the first complaints of 
right knee pain in August 2005.  The Veteran described the 
onset of his right knee pain as approximately 2 or 3 weeks 
prior without injury or trauma to the right knee.  The 
Veteran had full painless range of motion, and x-ray showed 
his right knee was within normal limits.  The Veteran was not 
diagnosed with a disability involving his right knee, 
although a MRI obtained later showed degenerative changes of 
the right knee.  He was provided a hinged knee brace on the 
right.  The Veteran also advised that he had crutches at home 
and would use them.

During the August 2005 treatment visit, the Veteran also 
reported receiving a right knee effusion the previous year.  
The physician noted the Veteran's records including 
orthopedics and x-rays, showed treatment for the left knee 
and not the right.  The left knee symptoms were noted to have 
resolved and the Veteran had no numbness or tingling in the 
left leg (no radiculopathy).  The Board notes that his VA 
outpatient treatment records show that in an October 2003 
ambulatory care visit for chronic back complaints, the 
Veteran reported no weakness or numbness in either leg.  His 
assessment included no radiculopathy component.  The same is 
noted during his October 2004 physical examination.  The 
Veteran had no complaints of pain radiating into his right 
knee.  In December 2004 the Veteran reported left knee pain 
following a fall several months prior.    

In December 2005 the Veteran was re-evaluated for his ongoing 
right knee pain.  His assessment at that time was 
chondromalacia patella.  The Veteran had full range of 
motion, without inflammation, swelling or effusion.

The Veteran underwent a VA examination in February 2006 for 
his spine.  At that time, he reported pain radiating to the 
left lower extremity.  The examiner noted the Veteran had 
radiations in the left lower extremity in a nonradicular 
fashion.  The Veteran stated that he does not use a cane or a 
brace, and that he has not suffered from flare-ups or 
incapacitating episodes.  Motor exam was 5/5.  Straight leg 
raise testing was negative, and there were no nonorganic 
physical findings.  Furthermore, there was no evidence of 
radiculopathy on either side during this examination.  

In March 2006, the Veteran reported a fall down some steps 
one week prior striking his right knee.  He stated his knees 
would buckle and collapse if he was not careful.  The 
physician noted right knee crepitation, and diagnosed 
chondromalacia patellae.  An early MRI showed moderately 
large joint effusion and degenerative changes.  In April 
2006, the right knee was aspirated.  

By July 2006, due to the Veteran's report of pain radiating 
from his back into his buttocks, thigh and into his right 
knee, the VA physician's impression was chrondromalacia with 
likely component of lumbar radiculopathy.  Physical 
examination showed straight leg raises on the right was 
positive for low back and buttock pain on the right.  He 
recommended that the Veteran wear a brace and follow-up with 
neurology.  The Veteran was provided a neurology consultation 
in August 2006.  Motor examination of the right lower 
extremity was 4+/5 knee extension and dorsiflexion, with rest 
5/5.  Sensory evaluation was intact to light touch, pinprick, 
temperature, propioception and vibratory senses.  Reflexes 
were noted as 2+ on both the left and right triceps, biceps, 
brachioradialis, patellar; 1+ for Achilles bilaterally and 
plantar response was down bilaterally.  MRI of the lumbar 
spine revealed asymmetric disc protrusion to the right L4-5 
resulting in canal and right lateral recess stenosis and mild 
spondylosis of the lower lumbar spine.  The Veteran's 
assessment was L4-5 radiculopathy.

Following a remand by the Board, the Veteran was afforded a 
VA examination in July 2008.  The examiner reviewed the 
entire claims file including the Veteran's service treatment 
records and VA outpatient treatment records.  During VA 
examination, the Veteran described the onset of pain since 
1962.  He stated he felt a sharp pain down the back of his 
right leg at the time of the lumbar injury.  He stated within 
2 to 3 years he began to have problems with the right knee 
suddenly "folding up" with the problems happening more 
frequently.  Physical examination showed no deformity, 
subluxation, instability, dislocation, stiffness, or 
weakness.  Flexion and extension was 0 to 135 degrees, with 
pain at 130 and 133 degrees respectively, on the right.  The 
examiner noted the Veteran had severe limitations in walking 
and standing due to his chronic lumbar spine disability, and 
that he could not separate out the knee contribution with 
these limitations.  The Veteran's diagnosis was degenerative 
arthrosis right knee.   

The examiner opined that the Veteran's current right knee 
degenerative arthrosis is "less likely as not (less than 
50/50 probability) caused by or a result of" the Veteran's 
lumbar spine disability.  The examiner noted the Veteran had 
significant osteomalacia patella apparently related to an 
overly mobile patella which is most likely the cause of the 
symptoms described by the Veteran.  It was also noted that he 
had degenerative changes in the joint itself.  The examiner 
concluded that the pain down the Veteran's lumbar spine would 
not affect the function of the knee or contribute to the knee 
problems as diagnosed.     

The Board acknowledges the Veteran's belief that his right 
knee disability is secondary to his lumbar spine disability.  
However, he has not been shown to possess the requisite 
training or credentials needed to make such an assessment of 
etiology.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Routen v.  Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service connection 
for a right knee disability as secondary to service-connected 
chronic lumbosacral strain with degenerative changes is 
unwarranted.  

The Board also considered whether the Veteran is entitled to 
direct service connection for a right knee disability.  In 
order to establish direct service connection, there must be 
medical evidence of a current disability; medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence linking the current disease 
or injury and the current disability.  See 38 C.F.R. § 3.303 
(2008); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

As stated, the Veteran's service treatment records were 
reviewed.  His records were negative for any complaints of, 
treatment for, or diagnosis of a right knee disability in 
service.  The available medical evidence indicates the 
Veteran's first right knee complaints were in August 2005, 
and not in-service as he reported.  The Veteran was diagnosed 
with chondromalacia patellae in December 2005, some 42 years 
after service.  Evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  An in-service event is not demonstrated.  
Furthermore, there is no evidence that his degenerative 
changes manifested to a compensable degree within one year 
following separation from active duty.  See 38 C.F.R. 
§§ 3.307, 3.309 (2008).
Therefore, direct service connection is also not warranted.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).   Service connection for a right knee 
disability is denied. 

      
ORDER

Entitlement to service connection for degenerative joint and 
disc disease of lumbosacral spine as secondary to service-
connected disability of the right knee is denied.



____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


